DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 16-18, 22-24, 28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2014/0118201 A1) in view of Forster et al. (US 2004/0032377 A1), Bowles (US 2009/0309737 A1), and Acosta-Cazaubon (US 2015/0269802 A1).
Regarding claim 1 and 22-24, Im teaches a wearable non-contact communication device (abstract) comprising: an RFID reader arranged to be worn by a user to read an RFID tag and to transmit information associated with the RFID tag [0033]; wherein the reader includes a resilient antenna coupled to the RFID [0029] arranged to communicate with the RFID tag (Fig. 1B, Fig. 1C).
Im lacks the placement of the tag.
Bowles teaches wherein the resilient antenna is wrapped about the leg of the user (Fig. 1, Fig. 2).

Acosta-Cazaubon teaches a wearable RFID reader (14) arranged to be worn by a user at a low level proximate to the ground, to read an RFID tag arranged at a low level proximate to the ground (2) (Fig. 1), and to transmit location information to a user accessible device (8), wherein the antenna is wrapped about a shoe or sock of the user (Fig. 1), and wherein the location information includes the current location of the RFID tag (Fig. 8A, Fig. 8B).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the reader/tag configuration disclosed in Acosta-Cazaubon because having the tags at a low level proximate the ground ensures that they are unobtrusive and allows for a more seamless experience for the user.
Im lacks the details of the frequency bands.
Forster teaches wherein the resilient antenna is stretched and arranged to provide a first frequency band when the resilient antenna is stretched to a first dimension and provide a second frequency band when the resilient antenna is stretched to a second dimension [0006].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use an antenna with different frequencies based on the stretched dimensions because it ensures that the antenna can communicate with readers as the antenna is being used in more dynamic environments where it may stretch or contract.
Regarding claim 2, Im teaches wherein the resilient antenna provides an optimized frequency band when the resilient antenna is stretched to engage the user (Fig. 5, Fig. 6).
Regarding claim 3, Im teaches wherein the stretched resilient antenna interacts with the dielectric of the user to provide the optimized frequency band [0005] (Fig. 5, Fig. 6).

Regarding claim 6, Im teaches wherein the resilient antenna is embedded in elastic material or flexible substrate [0029].
Regarding claim 7, Im teaches wherein at least part of the resilient antenna is formed by elastic material or flexible substrate [0029].
Regarding claim 8, Im teaches wherein the resilient antenna comprises an elastic member [0029].
Regarding claim 9, Im teaches wherein the elastic member is made of metallic material [0031].
Regarding claim 10, Im teaches wherein the elastic member is molded by an elastic non-conductive housing (Fig. 1A, Fig. 1b, Fig. 1C).
Regarding claim 11, Im teaches wherein the resilient antenna is made of rubber [0029-0032].
Regarding claim 16, Im teaches wherein one of the non-contact reader and the electronic marker is passive (Fig. 1).
Regarding claim 17, Im teaches wherein the resilient antenna communicates with the electronic marker within a desirable distance therefrom (Fig. 1B, Fig. 1C, Fig. 1D).
Regarding claim 18, Im teaches wherein the resilient antenna is in wireless communication with the electronic marker [0033].
Regarding claim 28, Im teaches wherein the resilient antenna is adjacent to the reader (Fig. 1A).
Regarding claim 31, Im teaches wherein the frequency band of the resilient antenna is prevented from interference with the frequency band of one or more identical resilient antennas (only one antenna is worn – Fig. 1B, Fig. 1C, Fig. 1D).
Regarding claims 32-34, these claims are analogous to the claims above and are therefore also taught by Im.
Response to Arguments
Applicant's arguments filed 4/16/21 have been fully considered but they are not persuasive. Applicant argues that Im does not disclose an RFID reader. However, this argument is not found to be persuasive. The tag of Im can both read and write, as most active RFID tags can. Therefore, Im’s RFID tag reads RFID data and therefore is considered an “RFID reader”, and the arguments are not found to be persuasive. Regarding the further arguments, see the new grounds of rejection in view of Bowles and Acosta-Cazaubon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RAFFERTY D KELLY/               Examiner, Art Unit 2876